Citation Nr: 0407531	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  00-08 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1942 to December 
1945 and from January 1948 to July 1964.  He died on December 
[redacted], 1983; the appellant is his former spouse.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a September 1999 rating decision issued 
by the Department of Veterans Affairs' (VA) Regional Office 
(RO) located in No. Little Rock, Arkansas.

The appellant requested a hearing before a Veterans Law 
Judge, formerly known as a Member of the Board, for which she 
was scheduled on June 28, 2001.  She was notified of the 
time, place and location of the hearing via letter in May 
2001.  The record reflects that she failed to report for her 
scheduled hearing.  Therefore, her request for a hearing 
before a Veterans Law Judge is considered as withdrawn.  See 
38 C.F.R. § 20.704(d) (2002).

This appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the appellant's claim has been developed and obtained, and 
all due process concerns have been addressed.  

2.  The appellant did not file a notice of disagreement 
within one year of the February 1984 notification that her 
service connection claim for the cause of the veteran's death 
had been denied.

3.  The additional evidence submitted since 1984 bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 

CONCLUSIONS OF LAW

1.  The RO's 1984 determination that service connection was 
not warranted for the veteran's cause of death is final.  
38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1983); currently 38 U.S.C.A. § 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  Evidence received subsequent to the RO's 1984 
determination serves to reopen the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the jurisdictional issue of whether new and material 
evidence has been presented to reopen the claim is resolved 
in the appellant's favor, the Board dispenses with ensuring 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), as to this aspect of the appeal.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2003).  
A contributory cause of death is inherently one that is not 
related to the principal cause of death.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312 (c)(1) (2003).

In addition, there are primary causes of death that by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions.  In such 
cases, there is for consideration whether there is a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have had a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2003).

In claims involving entitlement to service connection for the 
cause of a veteran's death and in situations in which service 
connection had not been established for the fatal disability 
prior to death, an initial area of inquiry is whether the 
veteran's fatal disorder had been incurred in or aggravated 
in service; that is, whether that fatal disorder should have 
been service connected.  See 38 C.F.R. § 3.312 (2003).   
Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003). 

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, a claimant's own 
statements expressing the belief that the disabilities are 
service connected are not probative.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).

Service connection for the cause of the veteran's death was 
initially denied by the RO in January 1984.  The appellant 
was notified that the cause of the veteran's death was not 
due to a service-connected disability in February 1984.  She 
did not file a notice of disagreement with this determination 
within one year of the February 1984 notification.  
Therefore, the RO's 1984 determination that service 
connection for the cause of the veteran's death is final.  
38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1983); currently 38 U.S.C.A. § 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was last disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  As the RO's 1984 determination is the most recent 
decision that became final, the Board will consider the claim 
based on whether new and material evidence has been submitted 
since that final decision.

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a) (2001); Struck v. 
Brown, 9 Vet. App. 145, 151 (1996).  "Material" evidence is 
evidence which bears directly and substantially upon the 
specific matter under consideration, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510 (1992).  At this point, it is not 
the function of the Board to begin to weigh all the evidence 
to ascertain whether it preponderates for or against 
entitlement to service connection or whether it is in 
relative equipoise on that question.  Id.  Rather, the Board 
must simply determine whether any of the evidence obtained 
since the final prior denial meets the definition of that 
which is new and material.  If any evidence is new and 
material, the claim is reopened, and the underlying claim for 
service connection may be addressed with consideration given 
to all the evidence of record.  

The Board notes that the law was recently amended to define 
"new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2003).  Due to the effective date of 
the amended regulation, the new standard is not applicable to 
the veteran's claim in this instance.

The Board has reviewed the veteran's claim within the 
confines of the aforementioned legal guidelines.  The 
evidence of record at the time of the 1984 determination 
included an October 1976 rating decision which reflects that 
the veteran was granted service connection for post-operative 
residuals of an appendectomy and bilateral varicose veins 
with post-operative residuals of left leg vein stripping.  
The rating decision also reflects that he was not service 
connected for adult onset diabetes mellitus and that he was 
not service connected for peripheral vascular disease, both 
lower extremities with post-operative residuals of a 
bilateral aortofemoral bypass.

Also of record at the time of the RO's 1984 determination was 
a copy of the veteran's death certificate, his service 
medical records, and August 1976, December 1980 and December 
1983 VA hospital summaries.  The death certificate reflects 
that the immediate cause of the veteran's death was cardiac 
arrest due to a myocardial infarction.  The December 1983 VA 
hospital summary reflects that the veteran had 
atherosclerotic cardiovascular disease with congestive 
cardiomyopathy.  The summary also indicates that during his 
hospital stay from November 9, 1983, to December 19, 1983, 
tests revealed that the veteran had a slight deterioration in 
the right ventricular function since March of 1983 and he had 
gangrenous changes in his lower left extremity which led to 
an above-the-knee amputation to prevent progression of the 
disease.  The summary reflects that the veteran developed 
congestive cardiac failure, secondary to the IV fluids and 
fresh frozen plasma and blood that he received 
postoperatively.  The summary reflects that the veteran had 
received maximum benefit from the hospitalization and was 
discharged.

The current claim for benefits was initiated in March 1999.  
Copies of evidence already of record have been submitted.  
Evidence which has been received since the time of the 1984 
determination that had previously been considered includes 
copies of the veteran's death certificate, the August 1976 VA 
hospital summary, the December 1980 VA hospital summary and 
the December 1983 VA hospital summary.  As these are exact 
copies of evidence that was already of record, the Board 
concludes that these records are not new and do not service 
to reopen the veteran's service connection claim.  See 
38 C.F.R. § 3.156(a) (2001); Struck v. Brown, 9 Vet. App. 
145, 151 (1996).

Evidence submitted that had not previously been considered 
includes an August 2000 VA chart review report which reflects 
that, in the examiner's opinion, the veteran's death was due 
to the natural course of his severe heart disease and other 
medical problems.

VA records from February 1983 to December 1983 have been 
obtained.  These records show that the veteran was treated 
for left arm ulcerations, edematous legs with prurient 
ulcers, continued congestive heart failure with chronic 
atrial fibrillation, and dilated cardiomyopathy.  Also 
obtained was a copy of the November 1983 VA operation report 
which reflects that the a left above-knee amputation was 
conducted.  The VA operation report contains a preoperative 
diagnosis of wet gangrene of the left leg secondary to 
diabetes mellitus and atherosclerotic vascular disease.  A 
November 1983 VA pathological report diagnosis section 
reflects that the portion of the lower extremity had severe 
stenosing arteriosclerosis of the distal femoral artery, 
focal stenosis of the major arteries of the leg, and 
liquefaction of skin.  A March 1983 VA hospital summary 
reflects that the veteran had been admitted for 
cardiorespiratory evaluation, X-rays findings revealed a 
heart at the upper limits of normal, calcification of the 
aortic knob and calcification of hilar lymph nodes, and 
contains diagnoses that included a history of recurrent 
artrial fibrillation, severe atherosclerotic cardiovascular 
disease with aorto-bifemoral and carotid endarterectomy, 
chronic lower extremity venous insufficiency, and adult onset 
diabetes mellitus.

Also obtained was a June 1982 VA operation report that 
reflects that an intracapsular cataract extraction and 
peripheral iridectomy of the right eye was performed.  
Related medical records, such as the April 1982 VA hospital 
summary and June 1982 VA pathologic report, have also been 
obtained.  Additional VA records obtained reflect that the 
veteran underwent a bilateral aorto-femoral bypass in 1975.

Also of record are the appellant's assertions, as indicated 
in correspondence and the February 2000 hearing transcript, 
that the death of the veteran should be service-connected.

In short, the evidence of record at the time of the RO's 1984 
determination included medical evidence which indicated that 
the veteran developed congestive cardiac failure, secondary 
to the IV fluids and fresh frozen plasma and blood that he 
received postoperatively from the November 1983 above-the-
knee amputation.  The death certificate reflects that the 
immediate cause of the veteran's death the next month was 
cardiac arrest due to a myocardial infarction.  In pertinent 
part to the present claim, the November 1983 VA operation 
report which reflects that the left above-knee amputation was 
conducted due to a preoperative diagnosis of wet gangrene of 
the left leg secondary to diabetes mellitus and 
atherosclerotic vascular disease.  The evidence of record at 
the time of the RO's 1984 determination did not include 
evidence that suggested that diabetes mellitus led to the 
November 1983 operation.  Additionally, the August 2000 VA 
chart review report that reflects that, in the examiner's 
opinion, the veteran's death was due to the natural course of 
his severe heart disease and other medical problems (emphasis 
added). The Board finds that the November 1983 VA operation 
report and August 2000 VA chart review report bears directly 
and substantially upon the specific matter under 
consideration and is of such significance that it must be 
considered together with all the evidence to fairly decide 
the merits of the appellant's claim.  Accordingly, the Board 
concludes that the appellant has submitted evidence that is 
new and material, and the claim for service connection for 
the cause of the veteran's death is reopened.  38 C.F.R. 
§ 3.156(a) (2001).


ORDER

New and material evidence sufficient to reopen the claim of 
service connection for the cause of the veteran's death has 
been submitted and to this extent the appeal is granted.


REMAND

As new and material evidence has been presented and the claim 
is reopened, the claim must now be evaluated on its merits.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  Before such a 
determination can be made, some additional development is 
required.  The Veterans Claims Assistance Act of 2000 (VCAA) 
requires VA to notify the claimant of the evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the instant case, 
the appellant has not been properly notified vis-à-vis her 
claim of entitlement to service connection for the cause of 
the veteran's death.  Accordingly, a remand is necessary in 
the instant case for compliance with the provisions of the 
VCAA.

Accordingly, this case is REMANDED for the following actions:

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, and any other 
applicable legal precedent.

2.  Readjudicate the claim on appeal, and 
if the benefit sought remains denied, 
furnish the appellant a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



